Table of Contents U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarterly Period Ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-56262 EL CAPITAN PRECIOUS METALS, INC. (Exact name of registrant as specified in its charter) NEVADA 88-0482413 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15225 North 49th Street Scottsdale, AZ 85254 (Address of principal executive offices) (602) 595-4997 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:244,572,765 shares of common stock, par value $0.001, issued and outstanding as of May 13, 2011. Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets– March 31, 2011 and September 30, 2010 (Unaudited) F-1 Consolidated Statements of Expenses– Three and six months ended March 31, 2011 and2010 and for the period from July 26, 2002 (inception) through March 31, 2011 (Unaudited) F-2 Consolidated Statement of Stockholders’ Equity (Deficit)– period from July 26, 2002 (inception) through March 31, 2011 (Unaudited) F-3 Consolidated Statements of Cash Flows– Six months ended March 31, 2011 and 2010 and for the period from July 26, 2002 (inception) through March 31, 2011 (Unaudited) F-6 Notes to the Consolidated Financial Statements(Unaudited) F-8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4. Controls and Procedures 4 PART II. OTHER INFORMATION Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. (Removed and Reserved) 6 Item 5. Other Information 6 Item 6. Exhibits 7 SIGNATURES 8 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) March31, September 30, ASSETS CURRENT ASSETS : Cash $ $ Miscellaneous receivables – Prepaid expenses Total Current Assets Furniture and equipment net of accumulated depreciation of $32,727 and $29,222, respectively Investment in El Capitan, Ltd. – Investment in mineral property – Notes receivable – Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Due to affiliated company – Financial derivative liability – Total Current Liabilities STOCKHOLDERS’ EQUITY : Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued and outstanding – – Common stock, $0.001 par value; 300,000,000 shares authorized; 244,431,405 and 95,790,069issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the exploration stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF EXPENSES (Unaudited) Three Months Ended March 31, Six Months Ended March 31, Period From July 26, 2002 (Inception) Through March 31, OPERATING EXPENSES: Professional fees $ Officer compensation expense – Administrative consulting fees Management fees, related parties – Legal and accounting fees Exploration expenses Warrant, option and stock compensation expenses – – Other general and administrative Write-off of accounts payable ) Loss on asset dispositions – LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Interest income – – Other expenses ) – ) – ) Forgiveness of debt – Interest expense: Related parties – ) Other – ) – ) ) Loss on financial derivative ) – ) – ) Gain (loss) on extinguishment of liabilities – – ) Accretion of notes payable discounts – ) NET LOSS $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception) through March 31, 2011 Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-in Capital Deficit Accumulated Duringthe Exploration Stage Total Initial Issuance of Common Stock $ – $ ) $ – $ 9 Net loss – ) ) $ $ – $ ) $ ) $ ) Issuance of common stock to Gold and Minerals Company, Inc. in connection with purchase of interests in assets of El Capitan, Ltd. in November 2002 – ) – 22 Acquisition of DML Services on March 17, 2003 – ) – ) Common stock issued for interest expense related to a note payable – – Common stock and warrants issued for services – – Common stock issued for compensation – – Issuance of common stock to Gold and Minerals Company, Inc. in connection with purchase of COD property in August 2003, $0.00 per share – ) – – Net loss – ) ) Balances at September 30, 2003 (Unaudited) $ $ – $ $ ) $ ) Cost associated with warrants and options issued – Common stock issued for compensation – – Common stock issued for services and expenses – – Common stock issue for notes payable – – Beneficial conversion of notes payable – Common stock issued for acquisition of Weaver property interest in July 2004 – ) – – Stock subscriptions – Net loss – ) ) Balances at September 30, 2004 (Unaudited) $ ) $ ) Subscribed stock issued ) – – Common stock issued for services – – Common stock sold in private placement – – Common stock issued for notes payable – – Beneficial conversion of notes payable – Cost associated with warrants and options issued – Discounts on notes payable – Net loss – ) ) Balances at September 30, 2005 (Unaudited) $ $ – $ $ ) $ ) (Continued) The accompanying notes are an integral part of these unaudited consolidated financial statements. F-3 Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception)through March 31, 2011 Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-in Capital Deficit Accumulated Duringthe Exploration Stage Total Common stock issued for services – – Common stock sold in private placement – – Common stock issued for notes payable – – Beneficial conversion of note payable – Discounts on issuance of convertible notes payable – Costs associated with warrants and options issued – Common stock issued for exercise of options and warrants – – Common stock issued for compensation – – Provision for deferred income taxrelated to a timing difference on debtdiscount – – – ) – ) Net loss – ) ) Balances at September 30, 2006 (Unaudited) $ $ – $ $ ) $ Stock issued for conversion of notes payable – – Common stock sold in private placement 50 – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Reverse provision for deferred income tax related to timing difference on debt discount – Common stock issued for services 81 – – Cost associated with issuance of warrants and options – Net loss – ) ) Balances at September 30, 2007 $ $ – $ $ ) $ Common stock sold in private placement – – Common stock issued for exercise of cashless warrants 12 – ) – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Common stock issued for services – – Warrant and option expense – Net loss – ) ) Balances at September 30, 2008 $ $ – $ $ ) $ (Continued) The accompanying notes are an integral part of these unaudited consolidated financial statements. F-4 Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) July 26, 2002 (Inception)through March 31, 2011 Common Stock Shares Common Stock Amount Stock Subscriptions Additional Paid-in Capital Deficit Accumulated Duringthe Exploration Stage Total Common stock issued for services – – Common stock sold by the exercise of warrants and options – – Common stock issued for compensation – – Warrant and optionexpense – Net loss – ) ) Balances at September 30, 2009 $ $ – $ $ ) $ Common stock issued for services – – Conversion of accounts payable and accrued liabilities toequity – – Common stock issued for compensation – – Sale of commonstock – – Net loss – ) ) Balances at September 30, 2010 $ $ – $ $ ) $ Sale of common stock 45 – – Commonstock sold by the exercise of warrants – – Shares issued for acquisition of Goldand Minerals Company, Inc. – – Stock issuance costs for the acquisition – ) Common stock issued for services – – Option expense – Net loss – ) ) Balances at March 31, 2011 (Unaudited) $ $ – $ $ ) $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-5 Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended March 31, July26,2002 (Inception) Through March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Warrant and option expense – Beneficial conversion feature of notes payable – – Non-cash expense with affiliate – – Stock-based compensation Accretion of discount on notes payable – – Loss on sale of fixed assets – – Write-off accounts payable and accrued interest ) ) ) Loss on financial derivative – Forgiveness of debt – – ) Gain on conversion of debt – ) ) Provision for uncollectible note receivable – – Non-cash litigation expense – Depreciation Changes in operating assets and liabilities: Miscellaneous receivable ) – Interest receivable – – ) Prepaid expenses and other current assets ) Expense advances on behalf of affiliated company ) ) Accounts payable ) ) Accounts payable - Related Party – – Accrued liabilities ) ) Interest payable, other – – Net CashProvided by (Used in) Operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property interest – – ) Purchase of furniture and equipment ) – ) Sale of fixed assets – – Deposits – – ) Issuance of notes receivable – – ) Cash received in acquisition of Goldand Minerals Co., Inc. – Costs associated acquisition share issuance ) – ) Payments on notes receivable – – Cash paid in connection with acquisition of DLMServices, Inc. – – ) Net Cash Provided by (Used in) Financing Activities – ) (Continued) The accompanying notes are an integral part of these unaudited consolidated financial statements. F-6 Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended March 31, July26,2002 (Inception) Through March 31, CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock – Costs associated with the sale of stock – – ) Proceeds from notes payable, related parties – – Proceeds from warrant exercise – Proceeds from notes payable, other – – Increase in finance contracts – – Repayment of notes payable, related parties – – ) Payments on finance contracts – ) ) Repayment of notes payable, other – – ) Net Cash Provided by (Used in) Financing Activities ) NET (DECREASE) INCEASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD – CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION : Cash paid for interest $ – $ $ Cash paid for income taxes – – – NON-CASH INVESTING AND FINANCING ACTIVITIES: Fixed assets disposed for accrued liabilities $ – $ – $ Issuance of common stock to Gold and Minerals Company, Inc. in connection with the purchase of interest in of El Capitan, Ltd. – – 8 Issuance of common stock to Gold and Minerals Company, Inc. in connection with the purchase of the COD property – – Issuance of common stock to Gold and Minerals Company, Inc. in connection with the purchase of the Weaver property – – Net non-cash advances from affiliated company – – Notes payable and accrued interest converted to equity – – Accounts payable and accrued liabilities converted to equity – Issuance of common stock to Gold and Minerals Company, Inc. stockholders in connection with the merger of Gold and Minerals Company, Inc. – The accompanying notes are an integral part of these unaudited consolidated financial statements. F-7 Table of Contents EL CAPITAN PRECIOUS METALS, INC. (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of El Capitan Precious Metals, Inc. (“El Capitan” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America, pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (the “SEC”) for interim financial information. Accordingly, the financial statements do not include all information and footnotes required by generally accepted accounting principles in the United States (“GAAP”) for complete annual financial statements. In the opinion of management, the accompanying unaudited condensed interim financial statements reflect all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation. Interim operating results are not necessarily indicative of results that may be expected for the year ending September 30, 2011, or for any subsequent period. These interim financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended September 30, 2010, included in the Company’s Annual Report on Form 10-K, filedJanuary 13, 2011. The consolidated balance sheet at September 30, 2010, has been derived from the audited financial statements included in the 2010 Annual Report. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2010 as reported in the Form 10−K have been omitted. Certain prior year amounts have been reclassified to conform to the current year presentation. Principles of Consolidation With the acquisition of Gold and Minerals Company, Inc. (“Minerals”), the Company also became the 100% owner of EL Capitan, LTD. (“ECL”). Prior to the acquisition of Minerals, the Company owned a 40% interest in ECL, and Minerals owned the remaining 60% interest in ECL. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries El Capitan Precious Metals, Inc., a Delaware corporation; Minerals, a Nevada corporation; and ELC, an Arizona corporation. All significant inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 – ACQUISITION On January 18, 2011, at a Special Meeting of the Stockholders of Gold and Minerals Company, Inc. (“Minerals”), the Merger of Minerals into the Company’s wholly owned subsidiary MergerCo, was approved by the Minerals shareholders. The Articles of Merger were filed with and recorded by the State of Nevada on January 19, 2011, and the merger became effective on that date under Nevada law. Under the Merger provisions, holders of Minerals capital stock received El Capitan common stock in exchange for their shares of Minerals capital stock.Minerals stockholders received an aggregate of approximately 148,127,043 sharesof El Capitan common stock in exchange for all of the outstanding shares of Minerals capital stock held immediately prior to the effectiveness of the Merger. Each share of Minerals common and preferred stock received approximately 1.414156shares, as rounded to the nearest six (6) decimal places,of El Capitan common stock upon the exchange of Minerals stock.Minerals stockholders did not receive fractional shares of El Capitan common stock, but instead received one whole share for a fractional share after all of a Minerals stockholder’s shares were combined and converted into shares of El Capitan common stock. Most of these El Capitan shares issued have restrictions limiting their transfer during the first 90 days after the Merger, as well as the first year after the Merger. The Company now owns 100% of the Capitan property site and will continue its deployment of business strategies for the sale of the property. F-8 Table of Contents The aggregate purchase price was $177,752,452 and consisted of common stock of the Company and valued at the market closing price on the date of the acquisition. The fair value of the consideration transferred, the assets acquired and the liabilities assumed are set forth in the following table: Consideration: Common stock issued to Goldand Minerals Company, Inc. stockholders $ Allocation of purchase price: Cash $ Notes receivable Accrued note receivable interest 21 Prepaid expenses Field equipment Investment in mineral property Accounts payable ) Accrued professional fees ) Accrued interest ) Accrued preferred dividends ) Total net assets acquired $ The notes receivable acquired in the acquisition bear interest at 6% per annum and mature December 31, 2012. The results of this acquisition are included in the consolidated financial statements from the date of acquisition. The following table presents the pro forma statement of expenses obtained by combining the historical consolidated expenses of the Company and Minerals for the fiscal years ended September 30, 2010 and 2009, giving effect to the merger as if it occurred on the first day of fiscal year 2010 and 2009. Unaudited Pro Forma Combined For the Years Ended September 30, Revenues $
